Exhibit 10.43

AMENDMENT NO. 4 TO

PAY-FOR-CALL DISTRIBUTION AGREEMENT

This Amendment No. 4 (“Amendment No. 4”), effective as of December 31, 2018 (the
“Amendment 4 Effective Date”), is being entered into by and between Marchex
Sales LLC, a Delaware limited liability company formerly known as Marchex Sales,
Inc., which is a wholly-owned subsidiary of Marchex, Inc. (“Marchex”), and Dex
Media, Inc, successor in interest to YellowPages.com LLC formerly doing business
as AT&T Interactive or ATTi (“DexYP”), to amend the Pay-For-Call Distribution
Agreement entered between DexYP and Marchex effective as of January 1, 2011, as
amended by Amendment 1 effective December 31, 2012, Amendment 2 effective June
25, 2015, and Amendment 3 effective December 15, 2016 (together, the
“Agreement”). DexYP and Marchex may hereinafter be referred to individually as
“Party” and collectively as “Parties.” Capitalized terms used herein but not
defined shall have the respective meanings ascribed to them in the Agreement.

WHEREAS, Marchex provides certain pay-for-call advertising services to DexYP
pursuant to the terms of the Agreement; and

WHEREAS, the Parties desire to extend the term and amend certain provisions of
the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

1.

Term - Section 7.1. In accordance with the language in Section 7.1 of the
Agreement, the Parties hereby agree to renew the Agreement through and including
December 31, 2019. Thus, unless otherwise terminated in accordance with the
terms of the Agreement, the Agreement shall continue in full force and effect
through and including December 31, 2019.

 

 

2.

Party References. Any reference to ATTi or YP in the Agreement shall be replaced
with or deemed to refer to DexYP.

 

 

3.

Other Terms of Agreement Unchanged. Except as set forth herein, all other terms
and conditions of the Agreement shall remain unchanged and in full force and
effect.

 

 

4.

Authority. Each person signing this Amendment hereby represents and warrants
that he or she has full authority to execute this Amendment for the Party on
whose behalf he or she is signing.

 

 

5.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. A signature received electronically via facsimile
or email shall be as legally binding for all purposes as an original signature.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 effective as
of the Amendment 4 Effective Date.

DEX MEDIA, INC.MARCHEX SALES LLC

BY: /s/John GregoryBY: /s/Michelle Paterniti

Name: John Gregory                                               Name: Michelle
Paterniti

Title: Vice President                                          Title: President

 